Opinion by
Mr. Justice Mitchell,
The matters involved in this controversy were before this court in Handy’s Estate, 167 Pa. 552, and most of them decided. The principal question now raised is whether the estate of E. S. Handy, Jr., under his father’s will included any interest in land which would be subject to the lien of a judgment against him. This question was incidentally considered in the former case but in the state of the record then was not decided though some intimation was given of the leaning of the court. The learned master, however, to whom the matter was referred back for the ascertainment of the liens and the effects of the sale upon them, took up the question anew with great learning and ability, and has stated his conclusions with such clearness and accuracy that little more is necessary for us than to express our approval of them.
*82The testator left his estate in trust but gave a beneficial interest in one fourth of it to his son E. S. Handy, Jr. The proportionate part was fixed but the specific property of which it should consist was left wholly within the control of the trustees, and could only be determined when they made the division directed by the testator on the death of his widow. Such division is within their absolute discretion, subject only to the requirement that it shall be into equal fourths in value. They may set apart as this son’s share all personalty, or all realty, or a portion of each. Until such allotment he has no vested interest in any part of the land, but only a mere possibility or expectation, not the subject of lien.
Decree affirmed with costs.